Citation Nr: 0416370	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an effective date earlier than November 8, 
2001 for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In February 2003, the appellant requested a videoconference 
Board hearing, but was unable to attend the scheduled hearing 
due to transportation reasons.  In July 2003, the appellant 
requested a videoconference Board hearing, but failed to 
report to the scheduled hearing.  In January 2004, the 
appellant requested another videoconference Board hearing, 
but withdrew the request in writing, and asked that the 
appeal move forward without a hearing.  


FINDINGS OF FACT

1.  A formal claim for TDIU was received on April 17, 2002.  

2.  The veteran met the schedular criteria for TDIU in the 1- 
year preceding the receipt of his claim; however, it was not 
factually ascertainable that he was unable to secure or 
follow a substantially gainful occupation due to his service- 
connected disability prior to November 8, 2001.

3.  He was working at least part time into August 2001, and 
his impairment was contemplated by the 70 percent rating 
assigned.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 8, 
2001 for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  

The VCAA and implementing regulations require that VA notify 
claimants of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform him and his representative of 
which portion, if any, of the evidence is to be provided by 
him and which part, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

In the present case, the veteran filed a claim for 
entitlement to TDIU in April 2002.  Notice and assistance 
provisions of the VCAA were noted in correspondence issued in 
April 2002.  In a July 2002 rating decision, entitlement to 
TDIU was established, effective, November 8, 2001.  The claim 
for an earlier effective date for the grant of service 
connection is a downstream issue from the grant of TDIU.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion. 38 
U.S.C.A. § 7104(c) (West 2002).

If further appears that the facts are not in dispute, and 
that the effective date is determined by a simple application 
of those facts to the law.  The VCAA is not applicable in 
such a case.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc) (holding that VCAA was not applicable where 
it could not effect a pending matter); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (holding the VCAA inapplicable 
to a matter of pure statutory interpretation).

Legal Analysis

The veteran contends that he is entitled to an earlier 
effective date for a total schedular evaluation for TDIU.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2003).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2003). Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2003). When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155(c) (2003).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims formal and informal 
for increased benefits and is requested to identify and act 
on informal claims for benefits.  See Servello v. Derwinski, 
3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).

In July 2002, the RO granted TDIU, effective from November 8, 
2001.  In determining entitlement to an earlier effective 
date, the Board must first consider when the veteran filed 
his claim for TDIU.  In this regard, the Board notes that 
where a veteran submits evidence of a medical disability, 
makes a claim for the highest rating, and additionally 
submits evidence of unemployability, the VA must consider 
entitlement to TDIU benefits.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

The Board acknowledges that the veteran had no pending claims 
for an increased evaluation prior to April 2002.  On April 
17, 2002, the RO received a formal claim for TDIU.  On review 
of the record, the Board does not find any correspondence, 
etc., that could be construed as an informal claim for TDIU 
prior to April 17, 2002.

Having determined that April 17, 2002, is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board will consider evidence 
beginning April 17, 2001, which is 1-year prior to the date 
of claim and the earliest possible effective date under the 
circumstances of this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2003).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran has had a combined 70 percent evaluation from 
December 22, 2000 (PTSD), evaluated as 70 percent disabling.  
Thus, the schedular criteria for TDIU are met.  In addition 
to the schedular requirements, a grant of TDIU requires that 
the veteran's service-connected disability preclude 
substantially gainful employment.

Medical evidence subsequent to April 2001 show that the 
veteran participated in substance abuse and rehabilitative 
therapy.  He also participated in ongoing group therapy for 
PTSD.  

In his April 17, 2002 claim for TDIU, the veteran reported 
that he became too disabled to work in June 2001.  He 
reported that his disability affected his full time 
employment in June 2001 and that he last worked full time in 
June 2001.  He reported that did not leave his job because of 
his disability.  On VA examination in August 2001, the 
veteran reported that he was able to work part-time but 
considered leaving his position.  VA treatment records show 
that the veteran has been hospitalized for treatment of 
alcoholism and has lost employment as a result of alcoholism.  
He received treatment for medical and alcohol problems as 
well as PTSD.  The veteran submitted earning records from the 
Social Security Administration; however, these documents do 
not evidence when the veteran quit working, marginally 
employed, or that he was unable to work as a result of his 
service-connected disability.

The Board acknowledges that given the severity of the 
veteran's PTSD, he experienced difficulties that interfered 
with his ability to work.  The claims folder, however, does 
not appear to contain any medical opinion that the veteran 
was precluded from all forms of substantially gainful 
employment due to his service-connected disability.  Rather, 
the grant of TDIU appears to have been based on the veteran's 
statement that he last was no longer working because of his 
PTSD.  The record simply contains no evidence that the 
veteran was unemployable due to his service-connected 
disability prior to November 8, 2001.  Accordingly, an 
effective date earlier than November 8, 2001 for the grant of 
TDIU is not warranted.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an earlier effective date for TDIU, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than November 8, 
2001 for a grant of TDIU is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



